OPINION OF THE COURT
Order affirmed. The question of State court jurisdiction over this case is the only question raised by defendant which merits comment. We hold that there is jurisdiction for the reasons stated in the memorandum at the Appellate Division which reinstated the indictment (78 AD2d 582).
Concur: Chief Judge Cooke and Judges Jasen, Wachtler, Meyer and Kaye. Judge Jones dissents and votes to reverse and dismiss the indictment for the reasons stated in the opinion by Justice Walter T. Gorman at Supreme Court (104 Misc 2d 305). Taking no part: Judge Simons.